                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MICHAEL RAPHAEL,                                  Case No. 19-cv-02923-WHO
                                                         Plaintiff,
                                   8
                                                                                           ORDER ADOPTING REPORT AND
                                                  v.
                                   9                                                       RECOMMENDATION

                                  10     LARENCE HARDIN,                                   Re: Dkt. No. 8
                                                         Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           On August 21, 2019, Magistrate Judge Donna M. Ryu issued a Report and

                                  14   Recommendation, recommending dismissal of this IFP action for failure to prosecute under

                                  15   Federal Rule of Civil Procedure 41(b) because plaintiff had failed to file a first amended complaint

                                  16   addressing the deficiencies identified in Judge Ryu’s Order Screening Complaint Pursuant to 28

                                  17   U.S.C. § 1915(e) despite having ample notice and opportunity. Dkt. No. 7. Judge Ryu’s Report

                                  18   and Recommendation was issued on August 21, 2019 and served by mail on plaintiff. Objections

                                  19   were due on or before September 4, 2019. As of today’s date, no objection or other response has

                                  20   been filed by plaintiff.

                                  21           Having reviewed the record in the case, including Judge Ryu’s clear directives to plaintiff

                                  22   and plaintiff’s failure to comply with those directives, I agree with Judge Ryu’s Report and

                                  23   Recommendation and adopt it in every respect. This case is DISMISSED without prejudice for

                                  24   failure to prosecute under Rule 41(b).

                                  25           IT IS SO ORDERED.

                                  26   Dated: September 18, 2019

                                  27                                                   ______________________________________
                                                                                       WILLIAM H. ORRICK
                                  28                                                   United States District Judge
